Citation Nr: 1143179	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  06-37 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent from March 1, 2004 to January 4, 2009, and an evaluation in excess of 20 percent from January 5, 2009 for degenerative disc disease from L4 to S1.

2.  Entitlement to an initial evaluation in excess of 10 percent for a left shoulder disability.

3.  Entitlement to an initial evaluation in excess of 10 percent for a right shoulder disability.

4.  Entitlement to an initial compensable evaluation for epididymitis with varicosities.

5.  Entitlement to an initial compensable evaluation for erectile dysfunction.

6.  Entitlement to service connection for cellulitis of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from November 1981 to January 1985 and from December 2001 to February 2003.  The Veteran also had years of unverified service between January 1985 and December 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania which granted service connection for degenerative disc disease from L4 to S1 at a 10 percent rating; a left shoulder disability at a 10 percent rating; a right shoulder disability at a 10 percent rating; epididymitis with varicosities at a noncompensable rating and erectile dysfunction at a noncompensable rating, all effective March 1, 2003.  The rating decision also denied service connection for cellulitis of the right foot.

In a September 2009 rating decision, the RO assigned a 20 percent rating for degenerative disc disease from L4 to S1, effective January 5, 2009.  Because the initial 10 percent rating assigned prior to January 5, 2009, and the initial 20 percent rating assigned effective January 5, 2009, for service-connected degenerative disc disease from L4 to S1are not the maximum ratings available for this disability, the Veteran's appeal for higher initial ratings for service-connected degenerative disc disease from L4 to S1 for these two separate periods of time remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

Of preliminary importance, because each of the claims for higher ratings involve requests for higher ratings following the grant of service connection, the Board has characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for a previously service- connected disability). 

The issues of entitlement to an initial evaluation in excess of 10 percent from March 1, 2004 to January 4, 2009, and an evaluation in excess of 20 percent from January 5, 3009 for degenerative disc disease from L4 to S1; entitlement to an initial evaluation in excess of 10 percent for a left shoulder disability; entitlement to an initial evaluation in excess of 10 percent for a right shoulder disability; entitlement to an initial compensable evaluation for epididymitis with varicosities and entitlement to an initial compensable evaluation for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a current cellulitis of the right foot disability.


CONCLUSION OF LAW

A chronic cellulitis of the right foot disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a March 2004 letter, prior to the date of the issuance of the appealed April 2005 rating decision.  The March 2004 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

A May 2008 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the May 2008 letter, and opportunity for the Veteran to respond, the September 2009 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, private treatment records and the Veteran's February 2005 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record on the claim for service connection for cellulitis of the right foot is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service or active duty for training.  38 U.S.C.A. § 101, 106, 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

The Veteran's service treatment records demonstrate that the Veteran was diagnosed with cellulitis of the right foot in December 1981.  There were findings of erythema, swelling and tenderness involving the right foot.  The treating physician noted that after three days of bed rest, elevation and Dicloxacillin, the Veteran had responded to treatment and was returned to active duty.  He was discharged in satisfactory condition.  No follow-up examination was anticipated.

The remainder of the Veteran's service treatment records were negative for complaints, diagnoses or treatments concerning his right foot or cellulitis of the right foot.

Similarly, a February 2005 VA examination made no mention of cellulitis of the right foot or any complaints or treatment for a right foot disability.

Under the circumstances of this case, the Board concludes that service connection for a cellulitis of the right foot disability is not warranted as the Veteran has not been shown to have a current cellulitis of the right foot disability.

While the Veteran had an in-service diagnosis of cellulitis of the right foot in December 1981, the post-service record is completely negative for any clinical evidence of a chronic disorder referable to the right foot, to include cellulitis.  Additionally, as noted above, a February 2005 VA examination was negative for any treatments, complaints or diagnoses related to his right foot or cellulitis of the right foot.

Congress has specifically limited entitlement to service- connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). Consequently, service connection for a cellulitis of the right foot disability is denied because the medical evidence fails to establish the Veteran has a current cellulitis of the right foot disorder for which service connection may be granted.  The weight of the evidence is against a grant of service connection.  As such, the benefit of the doubt rule is not for application and the claim is denied.  See 38 U.S.C.A. § 5107(b).

The Board has accordingly considered the lay evidence offered by the Veteran and his representative to VA in which they asserted their belief that the Veteran's cellulitis of the right foot disability is related to service. 

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, supra.

To the extent that the Veteran and his representative's assertions are offered to establish a relationship between the current claimed disability and service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than a layperson without the appropriate medical training and expertise, they are not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.

Hence, the lay assertions in this regard have no probative value.

In summary, the Veteran asserts that he has a cellulitis of the right foot disability that is related to his service.  However, considering the record, to include statements made by the Veteran, the Board finds that the preponderance of the evidence is clearly against the claim of service connection for a cellulitis of the right foot disability as described in detail above, and thus the criteria for service connection have not been met.


ORDER

Entitlement to service connection for cellulitis of the right foot is denied.


REMAND

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the Veteran's degenerative disc disease from L4 to S1 disability, his last VA examination was in May 2009.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2010), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, flare ups, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, supra; see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2010).

The May 2009 VA examiner diagnosed the Veteran with chronic mild right L4 radiculopathy without ongoing process.  However, the examiner did not comment on functional limitations of the low back as required by DeLuca.

An examination is needed to ascertain the present level of severity of the Veteran's low back disability.  Accordingly, the RO should schedule the Veteran for an additional VA examination for his service-connected low back disability.

Regarding his right shoulder, left shoulder, epididymitis with varicosities and erectile dysfunction disabilities, the Veteran last underwent a VA examination in February 2005.  The Board observes that the most recent VA examination for these disabilities is over 6 years old.  Additionally, the examiner did not comment on functional limitations of the right and left shoulders as required by DeLuca.

The Court has held that where the Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).   

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected right shoulder, left shoulder, epididymitis with varicosities and erectile dysfunction disabilities, contemporaneous examinations are warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded an appropriate VA examination to set out orthopedic findings and determine the current severity of his service-connected lumbar spine disability.  The examiner should identify all low back orthopedic pathology found to be present.  All indicated tests and studies should be conducted, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should
 describe any pain, weakened movement, excess fatigability, spasms, and incoordination present in the lumbar spine.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the low back. In addition, if possible, the examiner should state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  Further, the examiner should identify any neurological pathology present.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

3.  Afford the Veteran an examination to determine the current level of severity of his right and left shoulder disabilities. 

All indicated studies, including X-ray and range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

4.  Afford the Veteran a genitourinary examination to evaluate the current severity of his service-connected epididymitis with varicosities and erectile dysfunction disabilities.  

The claims folders must be provided to and reviewed by the examiner in conjunction with the examination. The examiner must indicate that a review of the claims folders was made. 

The examiner should specifically indicate the Veteran's urinary frequency and whether his epididymitis with varicosities is manifested by leakage, and, if so, whether it requires the wearing of absorbent materials.  If the Veteran requires the wearing of absorbent materials, the examiner should note the number of times daily the materials require changing.  The examiner should explain the rationale for all opinions given. 

The examiner should also indicate whether the condition requires long- term drug therapy, hospitalizations per year, and/or intermittent intensive management. 

In conjunction with the examination, the examiner should also discuss all findings in terms of the Diagnostic Codes 7520-7522.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

A complete rationale for any opinion expressed should be provided. 

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a SSOC and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


